Title: To Thomas Jefferson from Benjamin Henry Latrobe, 27 May 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Wilmington Del. May 27th. 1806
                        
                        Our Works at the Canal are 18 Miles from hence at the nearest point, and at present 6 Miles in extent. Our
                            Clerk of the Works being absent & sick the whole weight of general & detailed direction has for two Months been on my
                            shoulders, and on this acct. my daily occupation is uncertain as to it’s place. Owing to this circumstance your letter
                            & the drawings you returned to me, did not reach me till yesterday evening tho’ Mrs. Latrobe sent them after me a
                            fortnight ago. I immediately made a working drawing to regulate the foundations as they must be erected to answer the
                            superstructure, which I now transmit to Mr Lenthall. I am under the absolute necessity of leaving town again in half an
                            hour by the Stage,—for on the 30th. our directors meet, on the 2d June our stockholders, & the annual report is still
                            to be made up, & the accounts settled. 
                  As soon as the meeting breaks up, I shall depart for Washington, & be there
                            next week without fail On Thursday I shall again be here & write much at large on the subject of this building.
                        I beg that you will have the goodness to forgive an apparent inattention, which arises from no cause but a
                            load of business to which my mind, and my constitution are scarce equal. Our Clerk is getting well again & will be here
                            in a day or two so as to release me.
                        I am with the most sincere respects Your faithful hble Servt
                        
                            B Henry Latrobe
                     
                        
                    